DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 7, filed on July 5, 2022, with respect to written description have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph rejection of claim 13 has been withdrawn. 
Applicant’s arguments, see pages 7-9, filed on July 5, 2022, with respect to anticipation over Williams et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 102(a)(1) rejection of claims 1-4, 6, 7, 9, and 14 has been withdrawn. 
Applicant’s arguments, see pages 9-13, filed on July 5, 2022, with respect to unpatentability over the prior art combination of Williams et al. and Lim have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 5 and 8 has been withdrawn. 
Applicant’s arguments, see pages 9-13, filed on July 5, 2022, with respect to unpatentability over the prior art combination of Williams et al. and Chir et al. have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claim 10 has been withdrawn. 
Applicant’s arguments, see pages 9-13, filed on July 5, 2022, with respect to unpatentability over the prior art combination of Williams et al., Chir et al., and and Lim have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 11 and 12 has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6, 9, 11, 13, and 14 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest an enclosed hydroelectricity generator system as recited by independent claim 1, comprising: 
a water pressure containment chamber comprising a concave floor section being terminally connected to a bottom surface of the inlet channel and a bottom surface of the outlet channel, wherein: 
an upper perimeter of the water pressure containment chamber is delineated by the inner can; 
a high pressure surface each of the plurality of paddle boards being oriented towards the inlet channel; and 
a low pressure surface of each of the plurality of paddle boards being oriented towards the outlet channel; 
the inlet channel and the outlet channel are integrated into a bi-directional tidal flow system; 
at least one pressurized water conduit; and
a first valve of the at least one control valve being operatively coupled into the first conduit, wherein the first valve controls the pressurized water flow of the first conduit. 
Dependent claims 2-4, 6, 9, 11, 13, and 14 are considered allowable due to their respective dependence on allowed independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        July 11, 2022